                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


KEVIN D. CLANTON,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-46-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES defendant's
objection to the M&R [D.E. 36], OVERRULES plaintiff's objections to the M&R [D.E. 37],
ADOPTS the conclusions in the M&R [D.E. 33], GRANTS plaintiff's motion for judgment on
the pleadings [D.E. 25], DENIES defendant's motion for judgment on the pleadings [D.E. 30],
and REMANDS the action to the Commissioner for further
consideration consistent with the M&R and this order.


This Judgment Filed and Entered on August 17, 2021, and Copies To:
Michael W. Bertics                                   (via CM/ECF electronic notification)
Wanda D. Mason                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 17, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:20-cv-00046-D Document 39 Filed 08/17/21 Page 1 of 1
